

115 HR 6946 IH: Supporting Early Learning Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6946IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Himes (for himself, Mr. Connolly, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish an Early Learning Challenge Fund to support States in building and strengthening systems of high-quality early learning and development programs, and for other purposes. 
1.Short titleThis Act may be cited as the Supporting Early Learning Act. 2.PurposeThe purpose of this Act is to support States in building and strengthening systems of high-quality early learning and development programs.
3.Programs authorized
(a)Quality pathways grantsThe Secretary of Education shall use funds made available to carry out this Act for a fiscal year to award grants, on a competitive basis, to States that have demonstrated the greatest progress in establishing and committing to maintain a system of high-quality State early learning programs, consistent with section 4. (b)Development grantsThe Secretary may use funds made available to carry out this Act for a fiscal year to award grants, on a competitive basis, in accordance with section 5 to States that demonstrate a commitment to establishing and committing to maintain a high-quality system of early learning that will include the components described in section 4(c)(4) but are not—
(1)eligible to be awarded a grant under subsection (a); or (2)awarded such a grant after application.
(c)Reservations of Federal funds
(1)Research, evaluation, and administrationFrom the amount made available to carry out this Act for a fiscal year, the Secretary— (A)shall reserve not more than 2 percent to administer this Act jointly with the Secretary of Health and Human Services for expenses of both agencies pursuant to the interagency agreement described in subsection (h); and
(B)shall reserve not more than 5 percent to carry out activities under section 6. (2)Tribal school readiness planning demonstrationAfter making the reservations under paragraph (1), the Secretary shall reserve 5 percent for a competitive grant demonstration program for Indian tribes to develop and implement school readiness plans and programs that—
(A)increase access to high-quality State early learning programs that improve health, social, emotional, cognitive, and physical outcomes and school readiness; and (B)support Native culture in a tribally administered early learning program, including American Indian and Alaska Native Head Start and Early Head Start programs.
(d)State applicationsIn applying for a grant under this Act, a Governor shall designate or establish a State-level entity (referred to in this Act as the State) for administration of the grant. Such entity— (1)shall coordinate proposed activities with the State Advisory Council on Early Childhood Education and Care (established pursuant to section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A))) and shall incorporate plans and recommendations from such Council in the application, where applicable; and
(2)shall submit the application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. (e)Priority in awarding grantsIn awarding grants under this Act, the Secretary shall give priority to States—
(1)whose applications contain assurances that the State will use, in part, funds reserved under section 658G of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e) for activities described in section 4(c)(4); (2)that demonstrate efforts to build public-private partnerships, including partnerships with nonprofits and private entities, designed to accomplish the purpose of this Act; and
(3)that have invested their own funds in early childhood education. (f)Use of funds (1)Authorized uses of funds for evaluationsFunds available under this Act may be used for evaluating children for the purposes of—
(A)improving instruction or classroom environment; (B)targeting professional development;
(C)determining the need for health, mental health, disability, or family support services; (D)informing the quality improvement process at the State level;
(E)program evaluation for the purposes of program improvement and parent information; (F)research conducted as part of the national evaluation described under section 5; or
(G)assessing children’s level of readiness for school success across a broad range of domains of learning and development, including physical well-being and motor development, social and emotional development, approaches toward learning, language development, and cognition and general knowledge. (2)Prohibition on use of fundsFunds available under this Act may not be used for any of the following:
(A)Assessments that provide rewards or sanctions for individual children or teachers. (B)A single assessment used as the primary or sole method for assessing program effectiveness.
(g)Maintenance of effortWith respect to each period for which a State is awarded a grant under this Act, the expenditures by the State on State early learning programs shall not be less than the greater of the level of the expenditures for such programs in the prior fiscal year or as of the date of enactment of this Act. (h)Interagency agreement (1)In generalThe Secretary and the Secretary of Health and Human Services shall jointly develop policy for, and administer, this Act in accordance with such terms as the Secretaries shall set forth in an interagency agreement.
(2)Obligation and disbursement of funds by Secretary of EducationThe Secretary of Education shall be responsible for obligating and disbursing funds and ensuring compliance with applicable laws and administrative requirements, in accordance with the General Education Provisions Act (20 U.S.C. 1221 et seq.) and parts 74 through 80 of title 34, Code of Federal Regulations. 4.Quality pathways grants (a)Grant periodGrants under section 3(a)—
(1)may be awarded for a period of 3 years; and (2)may be extended, for a 2-year period, subject to approval by the Secretary, and based on the State’s progress in—
(A)increasing the number and percentage of children from low-income families in each age group of infants, toddlers, and preschoolers, enrolled in high-quality State early learning programs; (B)meeting the components described in subsection (c)(4);
(C)increasing the number of high-quality State early learning programs in low-income communities; and (D)incorporating the program quality findings and recommendations, as appropriate.
(b)Matching requirementSubject to section 9, to be eligible to receive a grant under subsection (a) or (b) of section 3, a State shall contribute to the activities assisted under the grant, non-Federal matching funds in an amount equal to not less than 15 percent of the amount of the grant. (c)State applicationsIn order to receive a grant under section 3(a), a State’s application under section 3(d) shall include a plan that includes the following:
(1)A description of how the State will use funds prioritized for those programs serving high proportions of low-income children in accordance with subsection (e) to improve health, social, emotional, cognitive, physical development, and school readiness for young children by implementing quality initiatives to improve State early learning programs serving disadvantaged children from birth to entry into kindergarten to lead to a greater percentage of children from low-income families participating in high-quality State early learning programs. (2)A description of the benchmarks, consistent with section 7, the State will establish to demonstrate that a greater percentage of children from low-income families are participating in high-quality State early learning programs.
(3)A description of how the State will integrate existing State early learning programs and services into a comprehensive system for early learning and development. (4)A description of how the State will implement a system of high-quality State early learning programs and services that includes the following components:
(A)A governance structure. (B)State early learning standards.
(C)A process to ensure that State early learning standards are integrated into the instructional and programmatic practices of State early learning programs and services. (D)A tiered program rating and improvement system that fully integrates early learning standards, applicable State licensing requirements, program quality standards, and other applicable State regulatory standards, which, at a minimum, shall include standards regarding preservice and ongoing training for staff in early childhood development, health, and safety, and other program standards as required by the State, and that—
(i)is designed to improve quality and effectiveness across different types of early learning settings; (ii)has progressively higher levels of program quality leading to quality levels consistent with or higher than nationally recognized, high-quality program quality standards that are valid and reliable for State early learning programs, such as the Head Start performance standards described in section 641A of the Head Start Act (42 U.S.C. 9836a);
(iii)determines the extent to which individual programs across different types of settings integrate the State’s early learning standards for the purpose of improving instructional and programmatic practices; (iv)addresses quality for and effective inclusion of children with disabilities or developmental delays across all early learning settings;
(v)addresses staff qualifications, training, and professional development and education; (vi)addresses the quality of early learning facilities;
(vii)builds the capacity of State early learning programs and communities to promote parents' and families' understanding of the State's early learning system and the rating of the programs in which their child is enrolled; (viii)provides financial incentives and other supports designed to achieve and sustain higher levels of quality; and
(ix)includes mechanisms for evaluating how programs are meeting the State's program quality standards and progressively higher levels of quality. (E)A system of program review and monitoring that is designed—
(i)to rate providers using the system described in subparagraph (D) in a way that is accessible and useful to parents; (ii)to assess and improve programmatic practices and instructional practices; and
(iii)to provide high-quality environments that can engage children with materials, curricula, and experiences appropriate to the developmental level of the child. (F)A process to support and increase the number of State early learning programs integrating instructional and programmatic practices that guide and improve instructional practice, professional development of staff, and services that—
(i)include developmentally appropriate, culturally and linguistically appropriate, ongoing, classroom-based instructional assessments for each domain of child development and learning; and (ii)are aligned with the curriculum used in the State early learning program and with the State early learning standards or the Head Start Child Outcomes Framework (as described in the Head Start Act (42 U.S.C. 9831 et seq.)), as applicable.
(G)A plan for providing comprehensive preservice preparation and professional development to create, educate, and support a knowledgeable, highly skilled, and well-compensated workforce, across all types of early childhood settings serving all children from birth to kindergarten entry. (H)Outreach strategies that incorporate multiple strategies for parent, expectant parent, and family involvement and education.
(I)A plan to promote understanding by parents and families of— (i)the State's program rating system, as described in subparagraph (D); and
(ii)the rating of the program in which their child is enrolled. (J)A coordinated system to facilitate prompt screening, referral, and provision of services related to health, mental health, disability, and family support for children participating in State early learning programs.
(K)A process for evaluating school readiness in children that reflects all of the major domains of development, and that— (i)is used to guide practice and improve State early learning programs; and
(ii)includes multiple measures of school readiness at kindergarten entry, and which shall reflect a sample across the State. (L)A comprehensive plan that promotes nutrition and wellness in early learning settings, and which—
(i)includes program standards for the healthful development of infants, toddlers, and young children; (ii)encourages the provision of foods and beverages in accordance with the guidelines of the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), and which incorporates age appropriate recommendations to reduce the consumption and excess of sugar, saturated fat, and sodium; and
(iii)reflects physical activity recommendations which are appropriate for young children from birth through kindergarten entry. (M)A plan to implement or enhance the State’s data system for early learning programs, including—
(i)alignment and interoperability between the data system for early learning programs for children and data systems for elementary and secondary education so that progress on key data elements can be tracked over time with minimal duplication; and (ii)uniform data collection from all providers that receive public funding about the quality of early learning programs, essential information about the children and families that participate in such programs, and the qualifications and compensation of the early learning workforce in such programs.
(N)A plan to ensure effective transitions between State early learning programs and the kindergarten through grade 3 public school system in the State. (O)A plan for how the State will determine which State early learning programs received significant direct funding under this Act, and are not making sufficient quality improvement, including a description of the technical assistance the State will provide to such programs and how the State shall determine when to shift unspent funds under this Act to other State early learning programs in the same geographic region serving similar populations, to the extent practicable.
(5)A description of how the State will ensure that programs receiving funds under this Act are participating in the State tiered program rating system described in paragraph (4)(D). (6)A description of how the funds provided under the grant will be targeted to enhance the quality of early learning programs in order to increase the number and percentage of children from low-income families in high-quality State early learning programs, including children—
(A)in each age group (infants, toddlers, and preschoolers); (B)living in rural and urban areas;
(C)who are among the most disadvantaged children; and (D)who need access to full-day, full-year State early learning programs.
(7)A description of the steps the State will take to ensure that all center-based child care programs, family child care programs, State-funded prekindergarten, Head Start programs under the Head Start Act (42 U.S.C. 9831 et seq.), and other State early learning programs are included in the State system described in paragraph (4). (8)A description of disparities by age group (infants, toddlers, and preschoolers) and race and ethnicity of available high-quality State early learning programs in low-income communities and the steps the State will take to decrease such disparities, if applicable.
(9)A description of how the State facilitates access to high-quality State early learning programs for each of the populations described in subparagraphs (A) through (E) of section 10(2), such as through subsidies for children in State early learning programs. (10)A description of how the State will align early learning standards with—
(A)appropriate State academic content standards for kindergarten through grade 3; and (B)elements of program quality standards.
(11)A description of how the State will improve interagency collaboration and coordinate the early childhood programs and services throughout the State. (12)A description of the timeframe the State proposes to develop and implement the elements described in such State's application.
(13)A description of how the State will implement a process for improving the quality of early learning services to better meet the needs of the most disadvantaged children, including children who are limited English proficient and children with disabilities. (14)An assurance that the grant will be used to improve the quality of State early learning programs across a range of types of settings and providers of such programs, and all ages of children (from birth to kindergarten entry).
(15)An assurance that the Governor has designated or created a State Advisory Council on Early Childhood Education and Care (established pursuant to section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A))), has taken steps to ensure that membership includes all representatives described in section 642B(b)(1)(C) of such Act, and has consulted with such State Advisory Council on Early Childhood Education and Care in applying for a grant under this Act. (16)An assurance that the grant will be used only to supplement, and not to supplant, Federal, State, and local funds otherwise available to support existing State early learning programs and services.
(17)An assurance that the State will continue to participate in section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.) for the duration of the grant. (d)Criteria used in awarding grantsIn awarding grants under section 3(a), the Secretary shall award grants under such section, on a competitive basis, to those States that have demonstrated the greatest progress in establishing and committing to maintain a system of high-quality State early learning programs, on a competitive basis, based on the State's commitment to meeting and developing, as necessary, the components described in subsection (c)(4).
(e)State uses of fundsA State receiving a grant under section 3(a) shall use the grant funds for activities that implement or improve the system components described in subsection (c)(4) and help State early learning programs meet and sustain higher levels of program quality standards and move more low-income children into higher quality programs, consistent with the plan submitted in accordance with subsection (c). (f)Funds To expand accessA State may apply to the Secretary to reserve not more than 25 percent of the amount of the grant to expand access for children from low-income families, proportional to the disparities by age group identified in subsection (c)(8), to the highest quality State early learning programs that offer full-day, full-year services.
5.Development grants
(a)State applicationsIn order to receive a grant under section 3(b), a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary shall require, including a description of how the State will develop a plan consistent with section 4(c). (b)Grant periodGrants under section 3(b)—
(1)may be awarded for a period of not to exceed 3 years; and (2)may be extended, for a 2-year period, subject to approval by the Secretary, and based on the State’s progress in—
(A)increasing the number and percentage of children from low-income families in each age group of infants, toddlers, and preschoolers, enrolled in high-quality State early learning programs; (B)increasing the number of high-quality State early learning programs in low-income communities; and
(C)incorporating the program quality findings and recommendations, as appropriate. (c)State uses of funds (1)In generalA State receiving a grant under section 3(b) shall use the grant funds to undertake activities to develop the components of early learning services described in section 4(c)(4) that will allow the State to become eligible and competitive for a grant described in section 3(a).
(2)PriorityIn improving the quality of State early learning programs in the State, the State shall prioritize the quality of State early learning programs serving children from low-income families. 6.Research and evaluationFrom funds reserved under section 3(c)(1)(B), the Secretary and the Secretary of Health and Human Services, acting jointly and in accordance with section 11, shall carry out activities to ensure the success of grants to States under this Act.
7.Benchmarks; indicators; reporting
(a)IndicatorsThe Secretary shall define, by regulation, indicators to be used to measure success on the activities carried out under a grant under this Act, the primary indicator of which shall be increasing the number and percentage of low-income children in high-quality, State early learning programs. (b)BenchmarksEach State receiving a grant under this Act shall—
(1)develop quantifiable benchmarks for the State and the activities supported under the grant based on the indicators described in subsection (a) that are applicable to the State; (2)submit the benchmarks for approval to the Secretary; and
(3)report to the Secretary on progress in meeting such benchmarks as required by the Secretary. (c)DisaggregationThe indicators and benchmarks described in this section shall be disaggregated.
8.Technical assistanceThe Secretary shall reserve not more than $5,000,000 from amounts appropriated under this Act to directly, or through grant or contract, provide technical assistance to eligible entities to prepare the entities to qualify, apply for, and maintain grants under section 4 or 5. 9.Financial hardship waiverThe Secretary may waive or reduce a requirement under this Act regarding the non-Federal share of a State or maintenance of effort of a State if the State demonstrates a need for such waiver or reduction due to financial hardship.
10.DefinitionsIn this Act: (1)ChildThe term child refers to an individual from birth through the day the individual enters kindergarten.
(2)DisadvantagedThe term disadvantaged, when used with respect to a child, means— (A)a child from a low-income family;
(B)a homeless child; (C)a child in the custody of a child welfare agency;
(D)a child with a developmental delay or disability; or (E)a child who is limited English proficient.
(3)Early learning standardsThe term early learning standards means a set of expectations for the learning and development of children from birth through entry into kindergarten that— (A)emphasize significant developmentally appropriate content and outcomes that describe what children should know and be able to do across all domains, including language, literacy, mathematics, science, social development, emotional development, health and physical well-being, and approaches to learning;
(B)are based on research about the processes, sequences, and long-term influence of early learning and development; (C)identify approaches to learning that are developmentally appropriate (including culturally and linguistically appropriate) and supportive of positive outcomes for all children;
(D)are aligned with the appropriate State academic content standards for kindergarten through grade 3; (E)inform providers, programs, teachers, schools, parents, and the community on what young children are expected to learn; and
(F)guide providers, programs, teachers, and schools in supporting children to help children meet high expectations. (4)Homeless childrenThe term homeless children has the meaning given the term homeless children and youths in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)).
(5)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (6)Limited English proficientThe term limited English proficient has the meaning given the term in section 637 of the Head Start Act (42 U.S.C. 9832).
(7)Low-incomeThe term low-income, when used with respect to a child, means a child whose family income is described in section 658P(4)(B) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(4)(B)). (8)Program quality standardsThe term program quality standards means the characteristics of State early learning programs, across a range of settings, that have an impact on children's development and learning. Such characteristics include—
(A)the ratio of early learning providers to children; (B)staff qualifications;
(C)the quality and effectiveness of interactions between early learning providers and children and the children's families in the program; (D)the program philosophy and curriculum;
(E)the quality and quantity of equipment and materials; (F)the quality of the physical environment; and
(G)safety and health provisions and other applicable Federal or State requirements with respect to State early learning programs. (9)SecretaryThe term Secretary means the Secretary of Education.
(10)StateThe term State has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)State early learning programThe term State early learning program has the meaning given the term early childhood education program in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
11.Research and evaluation; benchmarks and consultation
(a)Research and evaluation
(1)In generalThe Secretary shall transfer amounts reserved for research and evaluation under section 3(c)(1)(B) to the Institute of Education Sciences, to be used— (A)for the evaluation of grants or other assistance funded under such section;
(B)to support research on policies and practices related to such grants; and (C)to disseminate the results of such research and evaluation.
(2)CollaborationThe evaluation and research described in paragraph (1) shall be carried out in collaboration with— (A)the appropriate evaluation divisions within the Department of Education;
(B)the office within the Department of Education administering the grants that are the subject of the evaluation and research; and (C)the Department of Health and Human Services and the Department of Labor as appropriate.
(b)Developing indicators and benchmarksIn developing indicators and benchmarks for programs funded under this Act, the Secretary shall consult with the Secretary of Health and Human Services and the Director of the Institute of Education Sciences. 12.Appropriations (a)In generalThere are authorized to be appropriated to carry out this Act $350,000,000 for fiscal year 2019 and such sums as may be necessary for each of the 4 succeeding fiscal years.
(b)Availability of fundsFunds appropriated under this section for fiscal year 2019 shall be available through September 30, 2020. 